DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On Page 5 of the specification.  Applicant’s heading for the Drawings is correct.  
Applicant’s heading should be changed from “Drawings” to –Brief Description of the Drawings--  .Appropriate correction is required.
Claim Interpretation
In claim 15, applicant uses the term “system” in the preamble.  For examination purposes, the term “system” is interpreted as an apparatus claim having apparatus claim limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-9, 10-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2,  applicant recites “…an energy source that causes the contaminated fluid to heat to a temperature….”  Also, applicant has used “”…wherein gravity difference causes”   The phrase “that causes” is narrative.  Applicant is draft the claim in clear, positive, meaningful language avoid narrative terminology and to use element plus function language.  What is the energy source and what is the function of the energy source?  In other words, “a heat exchanger to heat a fluid”, “ a pump to move a fluid”.  Suitable correction is required.  
In claim 3, applicant recites in part “e”, “…reaches a favorable concentration level”.  Applicant should delete “favorable” and use a range regarding the concentration level or predetermined concentration.  
In claims 4-5, applicant is cautioned with the term “using the energy source” and “using the at least two flow paths”, use of claims are non-statutory and improper claim language.  Applicant should clearly recite wherein the energy source heats the liquid to a vapor.  “wherein the two flow paths separate by gravity”.   In claim 5, applicant again recites “”…an using at least one device inside the heat exchanger to selective remove contaminated fluids based on density differences”.  One having ordinary skill in the art, recognizes that the heat exchanger will heat or cool a fluid and capable of vaporizing the fluids, the fluids will vaporize based applicant should define what is meant by the device inside the heat exchanger which will separate based on density differences.
In claim 7 applicant changed “tenses” when drafting the claim. Is flowed is not correct.  The claim should be drafted as “...wherein the produced water flows in an energy recapture devices, passes from the recapture device to a filtering devices and through a reverse osmosis device.  
In claim 8, applicant has used interchangeably “reverse osmosis device” and “reverse osmosis unit” applicant must use the same terminology for proper antecedence.
In claim 9, applicant has used “chosen from” language which is improper and should be drafted with proper Markush language “selected from the group consisting of heated gases, heated liquids, direct energy, solar energy and combinations thereof”. Markush language is interpreted as A or B or C or D and combination thereof.
In claim 10, it is not clear what applicant means by a “second device”.  Suitable correction and explanation are required.  Applicant is requested to look at the Figure 1, and explain what is meant by “second device”.
In claim 11, “pressure recapture device” lacks positive antecedence.
	In claim 12,  “the brine component” lacks positive antecedence and where the brine component is used as drilling fluid, the steps don’t properly follow.
	In claim 13, applicant should positively recite that the heat to the heat exchange is flare gas.
	In claim 14, applicant recites “using a control panel to operate at least one energy recapture device and at least one reverse osmosis membrane in a coordinated manner”.  The recitation “in a coordinated manner” is narrative.  Applicant should draft the claim as”… a control panel to control”.
	In claim 15,  “step d”, the recitation “to selectively remove” is indefinite.  Applicant should positively recite “a concentration sensor to measure the concentration the brine”, the sensor is connected to a controller the controller in operative connection with the senor and removal device can remove the brine at predetermined concentrations.
	In claim 16, applicant has used “that causes” language which indefinite for reasons delineated above.
	In claim 17, applicant recites “pumps attached to first and second outlets of the heat exchanger?  Applicant is kindly reminded for  35 USC 112(b) compliance there needs to be operative connection between elements of the device.   Applicant is also required to use element plus function language and operative connection between the elements.
	In claim 18, applicant has used narrative language when reciting “…in a coordinated manner”. 
	In claim 19, it is not clear what applicant means by the heating apparatus and vertical section.  The claim has not been constructed properly.  Applicant must positively refer back to the heat exchanger or the energy recapture device and then describe what is meant by the “vertical section”.  Suitable correction and explanation are required.
Claim 6 is objected to as being dependent upon a rejected base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/345,363 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and that of the ‘363 patent application claim an apparatus and method comprising: a device for flowing produced water wellbore from a wellbore; at least one thermal distillation device to remove solid particulates from the produced water to create a purified water; at least one device to remove heavy metals from the purified water; at least one brine removal device to remove brine from the purified water, wherein the brine removal device comprises at least one sensor for determining the brine concentration and at least one device to selectively remove brine at a preset concentration; and at least one device for extracting metals and minerals from the brine.  There is very little patentable difference between the applications, the only difference specifically claims the thermal distillation device to remove solid particulates form the produced water where as in the instant patent application, applicant recites a filtering device and water purification apparatus which is functionally equivalent to a thermal distillation device and to add a distillation device or eliminate a device plus function when both sets of claims are drafted with “comprising” or open language would have been obvious to one having ordinary skill in the art at the time of filing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,034, 605. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and that of the ‘605 patent claim a  method and device for purification of a produced water comprising a device for flowing produced water wellbore from a wellbore to the produced water purification apparatus; at least one filtering device on the produced water purification apparatus to remove solid particulates from the produced water; at least one device to remove heavy metals from the produced water; at least one brine removal device to remove brine from the produced water, wherein the brine removal device comprises at least one sensor for determining the brine concentration and at least one device to selectively remove brine at a preset concentration; and at least one device for extracting metals and minerals.  The only difference between the instant invention and that of the ‘605 patent is that a thermal distillation unit is positively claimed in the ‘605 patent whereas applicant in the instant application recites broadly purification and filtering.  The device does include heat exchanger which would function equivalently to a thermal distillation device and would have been obvious to one having ordinary skill in the art at the time of filing.  Furthermore, the addition of steps plus function or elements plus function or elimination of steps plus function or elements plus function  would have been obvious to the ordinary artisan especially when both sets of claims are drafted with comprising or “open language” absent criticality in showing. 
Conclusion
With a timely filed and properly executed terminal disclaimer this application would be in condition for allowance because the prior art fails to teach a produced water purification apparatus and method including a device for flowing produced water wellbore from a wellbore to the produced water purification apparatus; at least one filtering device on the produced water purification apparatus to remove solid particulates from the produced water; at least one device to remove heavy metals from the produced water; at least one brine removal device to remove brine from the produced water, wherein the brine removal device comprises at least one sensor for determining the brine concentration and at least one device to selectively remove brine at a preset concentration; and at least one device for extracting metals and minerals.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prakash et al. teach systems and methods for producing regenerant brine and desalinated water from high temperature produced water.  Kinasewich et al. teach treatment of produced water.  Posa teach a system and method for treating water.  Lucas, III et al. teach treatment of water with multiple contaminants.  Stewart teach purification of oil field production water for beneficial uses.  Godshall et al. teach novel enhanced systems, processes and methodologies for producing clean water and products thereby.  Al-Jill teach a system and method for desalinating brackish water using membrane distillation and pressure osmosis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771